UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7816



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT STEWART, a/k/a “BK”, a/k/a Omar Mason,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-95-191)


Submitted:   March 11, 1999                 Decided:   March 19, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Stewart, Appellant Pro Se.    Harry L. Hobgood, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Stewart pleaded guilty to conspiracy to possess with

intent to distribute crack cocaine and heroin in violation of 21

U.S.C. § 846 (1994), and using or carrying a firearm during the

commission of a drug trafficking offense in violation of 18 U.S.C.

§ 924(c) (1994).   Subsequent to sentencing, the Government filed a

motion for reduction of sentence pursuant to Fed. R. Crim. P.

35(b), which the district court granted.   On appeal, Stewart chal-

lenges the extent of the district court’s reduction.   We find that

the extent of the district court’s reduction is unreviewable on

appeal.   See 18 U.S.C. § 3742(a) (1994); see also United States v.

Pridgen, 64 F.3d 147, 149-50 (4th Cir. 1995) (holding that § 3742

governs appeals of Rule 35(b) motions); United States v. Hill, 70

F.3d 321, 323-24 (4th Cir. 1995) (finding that extent of downward

departure is not reviewable when the resulting sentence is within

the statutory limits and within the properly calculated sentencing

guidelines range).

     We therefore deny leave to proceed in forma pauperis and dis-

miss the appeal for lack of jurisdiction.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED


                                 2